SUAREZ, C.J.
In this zoning matter, Petitioners Boos Development Group, Inc., and CVS 10346 FL, LLC, petition this Court for a second-tier writ of certiorari to quash an order of the appellate division of the Eleventh Judicial Circuit granting Respondents’ petition for certiorari relating to minor variances which were granted in connection with the development of Petitioner’s property.
Based on this Court’s narrow standard of review in a second tier certiorari proceeding, we must deny the petition. A review of the record, petition, response, and reply, and the opinion issued by the circuit court appellate division shows that there was not a denial of due process and that the appellate division applied the correct law. See Ivey v. Allstate Ins. Co., 774 So.2d 679, 680 (Fla.2000); Haines City Cmty. Dev. v. Heggs, 658 So.2d 523, 525 (Fla.1995).